DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 04/10/2020, in which, claims 1-23 remain pending in the present application with claims 1, 14, and 23 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 09, 2020 and October 22, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
, ...". After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a non-volatile computer readable storage medium and what is not to be included as a non-volatile computer readable storage medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a non-volatile computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of non-volatile computer readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the non-volatile computer readable storage medium of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a non-volatile computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2015027953 A1, hereinafter Fan) in view of Su (US 20170214924 A1, hereinafter Su).
Regarding claim 1, Fan discloses a method for displaying a dynamic image, performed by a terminal (see Fan, paragraph [0015]: “The disclosed method may be applied in a smart terminal such as a smart phone, a tablet computer, a personal 
obtaining, from a video file based on a preset factor, a plurality of pieces of image frame data in a one-to-one correspondence to a plurality of image frames (see Fan, paragraph [0024]: “Based on the time t, the ship′s initial position in the image p0 and through the sine function, the intermediate position information at different times relative to the initial position in the time sequence may be obtained”), wherein the dynamic image comprises the plurality of image frames (see Fan, paragraph [0028]: “the image frames obtained based on all the intermediate positions may compose an animated image or a local dynamic image”), and the preset factor comprises at least one of the following factors: a time point and orientation data (see Fan, paragraph [0026]: “based on the intermediate position information, the corresponding pixels of the moving subject are processed to obtain an image frame at each time point, and based on the image frame at each time point, an animated image is generated”); and 
successively displaying the plurality of image frames, obtained from the decoding, to present the dynamic image (see Fan, paragraph [0030]: “the terminal may identify the moving subject in the image, calculate the coordinates based on the motion model, and may generate multiple image frames to make the moving subject move. Dynamic image display can be quickly achieved”). 
Regarding claim 1, Fan discloses all the claimed limitations with the exception of decoding the plurality of pieces of image frame data to obtain the plurality of image frames.
Su from the same or similar fields of endeavor discloses decoding the plurality of pieces of image frame data to obtain the plurality of image frames (see Su, paragraph [0080]: “predictor coefficients for image frames can be updated following a decoding order in which EL and/or BL image data for the image frames is decoded from a multi-layer video signal, a display order in which the image frames are to be rendered, or an order other than the decoding order and the display order”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Su with the teachings as in Fan. The motivation for doing so would ensure the system to have the ability to use the video decoder disclosed in Su to decode image frames from a multi-layer video signal following a decoding order thus decoding the plurality of pieces of image frame data to obtain the plurality of image frames in order to successively display the plurality of image frames obtained through the decoding and to present the dynamic image.
Regarding claim 2, the combination teachings of Fan and Su as discussed above also disclose the method according to claim 1, wherein the obtaining, from the video file based on the preset factor, the plurality of pieces of image frame data in the one-to-one correspondence to the plurality of image frames comprises: 
successively obtaining one piece of image frame data from the video file in a preset sequence based on the preset factor (see Fan, paragraph [0035]: “obtain an image frame at each time point, and based on the image frame at each time point, an animated image is generated”); 

when obtaining one piece of image frame data each time, decoding the obtained image frame data to successively obtain the plurality of image frames (see Fan, paragraph [0036]: “image frames at each time point are read out frame by frame from the animated image to display the animated image. That is, after the animated image is generated, the terminal may read out the image frames at each time point from the animated image frame by frame in time sequence to display the corresponding animation to the user”), and 
correspondingly, the successively displaying the plurality of image frames, to present the dynamic image comprises: 
when obtaining one image frame through the decoding each time, displaying the obtained image frame, and successively displaying all the image frames, to present the dynamic image (see Fan, paragraph [0037]: “the moving subject in the image may be determined and identified according to the user’s selection, the coordinates can be calculated based on the motion model to generate multiple frames to make the moving subject move. The dynamic image display in one image may be quickly achieved”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Fan and Su as discussed above also disclose the method according to claim 2, wherein the successively displaying the plurality of image frames, to present the dynamic image comprises: 

decoding the second image frame data, to obtain the second image frame (see Su, paragraph [0080]: “the image frames is decoded from a multi-layer video signal”); and 
displaying the second image frame, and successively displaying all the image frames, to present the dynamic image (see Fan, paragraph [0037]: “the moving subject in the image may be determined and identified according to the user’s selection, the coordinates can be calculated based on the motion model to generate multiple frames to make the moving subject move. The dynamic image display in one image may be quickly achieved”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Fan and Su as discussed above also disclose the method according to claim 1, wherein the obtaining, from the video file based on the preset factor, the plurality of pieces of image frame data in the one-to-one correspondence to the plurality of image frames comprises: 

obtaining, based on the one or more location parameters, the plurality of pieces of image frame data in a one-to-one correspondence to the plurality of image frames (see Fan, paragraph [0024]: “based on the motion model, a position of the subject at a certain time in the image during the movement may be obtained”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Fan and Su as discussed above also disclose the method according to claim 1, wherein the decoding the image frame data, to obtain at least one image frame comprises: 
decoding the image frame data using a hardware-based video decoder, to obtain the at least one image frame (see Su, paragraph [0041]: “One or more video codecs as described herein, such as one or more of upstream video encoders, downstream video decoders, intermediate transcoders, etc., can implement respective self-adaptive processes to generate the inverse mapping parameters for individual images in a scene… For instance, inverse mapping parameters can be adjusted for each image frame of a scene to adapt to statistics up to one or more (e.g., most, etc.) current image 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Fan and Su as discussed above also disclose the method according to claim 1, wherein the obtained plurality of image frames are consecutive image frames (see Su, paragraph [0062]: “in response to determining that image frame j is not the last image frame to be processed in the current scene, the process flow as described herein goes to block 104 to process the next image (or image frame j+1) in the current scene as the current image frame”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Fan and Su as discussed above also disclose the method according to claim 1, wherein when the preset factor satisfies a preset change condition, the obtaining, from the video file based on the preset factor, the plurality of pieces of image frame data in the one-to-one correspondence to the plurality of image frames is performed (see Fan, paragraph [0029]: “The terminal only redraws the pixels of the other content according to their original position coordinates in the corresponding image frame at each time point. And when the corresponding image frame at each time point is generated, the pixels of the other content are first redrawn, and then the corresponding pixels of the moving subject are redrawn in the intermediate position information calculated in S102. Thus, the other content is covered and a clear image frame is obtained and displayed”).

Claim 14 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Fan and Su as discussed above also disclose a terminal, comprising: 
a processor, a memory, a display, a video decoder, and a bus, wherein the processor, the memory, the display, and the video decoder communicate with each other by using the bus (see Fan, paragraph [0007]: “As shown in Figure 8, electronic device 800 may include a processor 802, a storage medium 804, a monitor 806, a communication module 808, a database 810, and peripherals 812. Certain devices may be omitted and other devices may be included”), wherein 
the memory stores one or more pieces of program code and at least one video file for implementing a dynamic image (see Fan, paragraph [0008]: “Storage medium 504 may include memory modules, such as ROM, RAM, flash memory modules, and erasable and rewritable memory, and mass storages, such as CD-ROM, U-disk, and hard disk, etc. Storage medium 804 may store computer programs for implementing various processes, when executed by processor 802”), wherein the one or more pieces of program code comprise an instruction, and when the instruction is executed by the processor, the terminal performs operations (see Fan, paragraph [0098]: “Those ordinary skilled in the art may understand that the entire or part of the process of the disclosed methods may be implemented through a relevant hardware instructed by a computer program. The program may be stored in a computer accessible storage 
Claim 15 is rejected for the same reasons as discussed in claim 2 above.
Claim 16 is rejected for the same reasons as discussed in claim 3 above.
Claim 17 is rejected for the same reasons as discussed in claim 4 above.
Claim 20 is rejected for the same reasons as discussed in claim 11 above.
Claim 21 is rejected for the same reasons as discussed in claim 12 above.
Claim 22 is rejected for the same reasons as discussed in claim 13 above.
Claim 23 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Fan and Su as discussed above also disclose a non-volatile computer readable storage medium (see Fan, FIG. 8 and paragraph [0008]: “Storage medium 804”), wherein the non-volatile computer readable storage medium stores an instruction (see Fan, FIG. 8 and paragraph [0008]: “Storage medium 804 may store computer programs for implementing various processes, when executed by processor 802”), wherein when the instruction is run on a terminal, the terminal performs operations (see Fan, paragraph [0006]: “The electronic devices in the various embodiments may include mobile terminals with data processing capability, such as smart phones, and tablet computers, etc. Figure 8 shows a block diagram of an exemplary electronic device 800”).

Allowable Subject Matter
Claims 5-10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484